Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
In the second to last line of claim 2 the units –mm- has been misspelled “nm”
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The small variation in the angle and/or height dimension as described in the speciation and also claimed would not result in the significantly better performance of the vehicle headliner in headshaped crash dummy tests as shown in both figures 7 and 8.  Starting on page 12 line 11 through until the end of the specification the applicant details and discusses crash headshaped dummy test results when a headshaped crash dummy is launched against the headliner at the location RH shown in figure 6 in comparison to a crash headshaped dummy launched against the headliner location RH” in the prior art of figure 3. It is believed that should a headshaped crash dummy be seated in two vehicles that are identical except for one vehicle having a slight variation in the rearward most portion of the headliner being oriented at an angle theta falling in a range of 0.5° to 10° or a height difference  in the range of 1 to 10 mm, that the crash headshaped dummy would likewise strike the headliner at a rearward position .
Claims 1-3 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. 
 Claims 1-3 recite “A headliner for a vehicle that is capable of reducing a head injury” invention.  It is not credible that a slight variation of the rearward most portion of the headliner being oriented at an angle theta falling in a range of 0.5° to 10° or a height difference in the range of 1 to 10 mm, while during a test crash the head of a crash dummy would strike the headliner in such a more rearward position RH, as shown in figure 6, compared to where the same crash dummy’s head impacts the figure 3 headliner.   See point of impact of crash dummy head into headliner at RH’ in figure 3.  And thereby reducing the degree of head injury.   
The Applicant discloses employing the Federal Motor Vehicle Safety Standard testing procedure in determining the location of the target for the headshaped dummy launcher for the admitted prior art.  The geometry, equations and/or calculations employed by Applicant in arriving at the target location RH in figure 6 are apparently not applicable to a vehicle having a headliner with a different construction shape such as the invention embodiments shown in figures 5 and 6.        

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention recites a headliner having a “hip point...P28” in line 5 of each of claims 1, 2 and 3; “an upper roof intersection point (PT17)” in line 6 of each of claims 1, 2 and 3; and a rear header point in lines 11-15 of each of claims 1, 2 and 3. These design location points used for positioning their associated structure cannot be determined from applicant’s disclosure. An ordinary artisan would be unable to make a vehicle headliner having these design specifications.  

In the specification at the top of page 4 the applicant states that the “hip point” the header point RH, the UR point PT17 the daylight opening endpoint PT18 and rear header point RH “are points defined in advance according to regulations and will be described below in detail”.



On page 9 lines 12-15 the hip point “P28” for instance is used to locate the upper roof design reference point PT17. In the specification the applicant describes and defines a rear header design point RH as being located at the midpoint between an upper roof intersectional point (PT17) and the daylight opening (DLO).

The header point RH is set as the midpoint between the intersection point PT17 and DLO uppermost endpoint PT18 at the bottom of page 3. Accordingly since design point PT17 is indeterminable, see immediately above, from Applicant’s specification then header point RH cannot be located. An artisan of ordinary skill would be unable to locate and set header point RH and make a headliner wherein an angle theta, defined in claims 1, 2 and 3 as an XY-plane passing the DLO and RH point, in the range of 0.5° to 10° or a height difference in the range of 1 to 10 mm, with respect to the horizontal XY-plane.

	
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the admission of prior art shown in figures 1-3.

The admitted prior art shown in figures 1-3 discloses:

a proceeding direction of the vehicle is set as an X- axis direction, a width direction of the vehicle is set as a Y-axis direction, and a height direction of the vehicle is set as a Z-axis direction,
wherein a hip point that is a reference point of the backseat is set as P28, an upper roof intersection point intersecting a divisional line dividing an upper roof in a headliner plane cut by an XZ-plane passing the hip point is set as PT17, a rear edge part of the headliner plane is set as which is a daylight opening uppermost endpoint, a central point of a length which connects the upper roof intersection point and the daylight opening uppermost endpoint (unnumbered rearmost edge of headliner in figure 2; behind PT18” in figure2) in the headliner plane is set as a rear header point, and the rear header point is set as a point 112 mm from the daylight opening uppermost endpoint when a 

The claimed invention is distinguishable from the admitted prior art shown in figures 1-3 by its recitation of the surface of the rearward most end of headliner beginning at the daylight uppermost endpoint moving forward in the vehicle direction of travel oriented at an angle theta from an XY-plane (containing the daylight uppermost endpoint) in a range of 0.5 to 10° or a achieving a height difference (at rear header point RH) on the basis of the XY-plane in a range of 1 to 10 mm in the Z-axis direction.

The small variation in the angle and/or height dimension does not result in better performance of the vehicle headliner in crash tests. Starting on page 12 line 11 through until the end of the specification the applicant details and discusses crash dummy test results when a headshaped crash dummy is launched against the headliner at the location RH shown in figure 6 in comparison to a headshaped crash dummy launched against the headliner location RH” in the prior art of figure 3. It is believed that should a crash dummy be seated in two identical vehicles except for one vehicle having a slight variation in the rearward most portion of the headliner being oriented at an angle theta falling in a range of 0.5°  to 10° that the same crash dummy’s head during a similar crash test would likewise strike and impact the headliner at a position very nearly, if not in the same identical location, as the point location  RH’ shown in figure 3.

The admitted prior art shown in figure 3 and the invention embodiment shown figure 5/6 are nearly identical, only the positions of both design points change from positions RH’, PT18’ to positions RH, PT18 respectively. As shown in figure 5, and described on page 5 lines 8-13, the rear part of the headliner of the invention is at an angle theta formed by an XY-plane passing a DLO uppermost point PT18 and a rear header point RH, angle theta falls in a range of 0.5° to 10° or achieves a height difference H from the XY-plane in a Z-axis direction in a range of 1 to 10mm. As disclosed the only difference between the claimed invention and the prior art is that the very rear portion of the headliner is slightly sloped at an angle theta relative to the 

It is deemed to have been an obvious matter of design choice to one of ordinary skill in the art to modify the admitted prior art shown in figures 1-3 so that the surface of the rearward most headliner portion is oriented at an angle theta with respect to a horizontal plane (XY- plane containing the daylight uppermost endpoint) in a range of 0.5° to 10° or a achieving a height difference (at rear header point RH) on the basis of the XY-plane in a range of 1 to 10 mm in the Z-axis direction.

In regard to claim 3, the admitted prior art illustrated in figures 1-3 is configures to allow for jaw rotation.   The geometrical structure of the prior art shown in figure 3 and the invention shown in figure 5/6 headliners are very similar, it follows that a test standard size crash dummy positioned in a similar seat and vehicle, wherein the only difference is a headliner constructed as shown in figure 5/6, a crash dummy’s head would contact the headliner at approximately the same location as shown in figure 3.  Hence, inherently the header point in the admitted prior art is likewise configures to secure jaw rotation. 

2  is rejected under 35 U.S.C. 103 as being unpatentable over the admission of prior art shown in figures 1-3 in view of Wolfgang DE 102004037182
The admitted prior art (figures 1-3) meets the claim limitations as applied above.
	Claim 2 is distinguishable from the admitted prior art as modified by its recitation of the rear header point being formed at a point 600 mmm from the hip point of the backseat. 
	Wolfgang discloses providing headroom clearance for a backset passenger so that during a Collison the passenger is less likely receive a head injury. It is deemed to have been obvious to one of ordinary skill in the art to further modify the admitted prior art as modified to locate the rear header point 600 mmm from the hip point of the backseat to reduce the likelihood of serious injury during a collision. 
Response to Arguments
11.	Applicant's arguments filed August 8, 2021 have been fully considered but they are not persuasive.
The applicant argues that one of ordinary skill in the art would be familiar with the definition of hip point in test procedure (TP-201U-02) of the Federal Motor Vehicle Safety Standard.   Applicant has now listed and submitted this FMVS test procedure along with Applicant’s response to the outstanding Office Action August 20, 2021 to establish the level of ordinary skill in the art.   
On page 13 of the (TP-201U-02) test procedure the definition of hip-point (SgRP) is not provided.  Page 13 only describes in generalities how the hip-point location is arrived at refers to other publication.  For sake of argument assuming that an artisan was familiar with   FMVSS TP-201U-02, an artisan would have to formulate mathematical equations, obtain data and 
 In regard to Applicant’s remark that PT17 is illustrated on pg. 38 of FMVSS TP-201U-02; as discussed above in the 35 USC 112 rejection, on page 9 lines 12-15 the hip point for instance is used to locate the upper roof design reference point PT17 but the hip point (P28 in app; SgRP in TP-201U-02 ) as discussed in the paragraph immediately above is not reasonably described to be understood by an ordinary artisan.  
Applicant remarks that the method of locating rear header point is found on page 38 of  FMVSS TP-201U-02.  However  the header point RH is set as the midpoint between the intersection point PT17 and DLO uppermost endpoint PT18 at the bottom of page 3 of Applicant’s specfication.   As discussed in the immediately above paragraph PT17 is indeterminable therefore the rear header point is indeterminable from Applicant’s disclosure as well.

In regard to the outstanding 35 USC 103 rejection, wherein claim 1 was deemed to be obvious in view of the admitted prior art, the Applicant states that the claimed small variations in the angle and/or height dimension do result in better performance of the vehicle headliner in crash tests and are nonobvious. Applicant submits that this is refuted by data and crash test 
The data in figures 7 and 8 corresponds to the headshaped crash dummy hitting the headliner at the location RH as shown in figure 6, as indicated above in both the 35 USC 103 rejection and 35 USC 101 rejections it is the Examiner’s position that the headshaped crash dummy during an actual forwardly directed collision would not impact the headliner at point RH as shown in figure 6.  Accordingly, impacting the headliner at RH in figure 6 with the headshaped crash dummy and gathering test data is not relevant since the headshaped crash dummy would not impact the headliner at this position, the headshaped crash dummy would impact the headliner nearby and closer to position RH’ in figure 3.  Accordingly the test results from test crashing the figure 3 headliner (prior art) and the figure 6 headliner (instant invention) would be   headshaped crash dummy tests would be very similar.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612